DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakuda (US 2015/0248180).
Regarding claim 1, Wakuda discloses a detection device comprising: 
a plurality of first electrodes (11, fig. 2) extending in a first direction (vertical); 
5a plurality of second electrodes (12, fig. 2) extending in a second direction (horizontal) that crosses the first direction; and 
a controller (18, fig. 2) configured to (i) select, as first detection electrodes, two of the plurality of first electrodes (S1 and S2 of first electrode group 11 in fig. 5A) and two of the plurality of second electrodes (S1 and S2 of second electrode group 12 in para. 70) positioned outermost in a predetermined detection region (area covered by electrode groups 11 and 12 in fig. 2), (ii) select, as first driving electrodes (D, fig. 5A), at least one of the plurality of first electrodes and the plurality of second electrodes not 10selected as the first detection electrodes (see fig. 5A and para. 70), and (iii) detect target in a non-contacting state from signals expressing capacitances acquired (para. 46, 41-42), by applying a voltage to the first driving electrodes (para. 44-45), from the first detection electrodes (para. 46).  
 wherein the controller is configured to: 
(i) select, as the first detection electrodes, two of the plurality of first electrodes positioned outermost in the predetermined detection region (para. 67), (ii) select the first driving electrodes from among the plurality of second electrodes that intersect the first electrodes selected as the first detection electrodes in the predetermined detection region (para. 67), and (iii) acquire the signals (para. 67; wherein mutual capacitance detection is used), and 
(i) select, as the first detection electrodes, two of the plurality of second electrodes positioned outermost in the predetermined detection region (para. 67), (ii) select the first driving electrodes from among the plurality of first electrodes that intersect the second electrodes selected as the first detection electrodes in the predetermined detection region (para. 67), and (iii) acquire the signals (para. 67).
Regarding claim 4, Wakuda discloses wherein the controller detects the target in the non-contacting state from the signals acquired from at least three of the first detection electrodes (para. 46, 70).  
Regarding claim 5, Wakuda discloses wherein the controller sequentially changes the predetermined detection region (see movement of D in fig. 5A to 5B), and detects the target in the non- contacting state in each of the changed predetermined detection regions (fig. 5A-5B and para. 56, 79).  
Regarding claim 6, Wakuda discloses 10regwherein the controller changes the predetermined detection region (D of fig. 5A-5B) based on detected movement of the target in the non- contacting state (fig. 5A-5B and para. 56), and detects the target in the non-contacting state in the changed predetermined detection region (fig. 5A-5B and para. 56, 79).  
Regarding claim 7, Wakuda discloses 15Rwherein the controller selects one of the plurality of first electrodes (electrode group 11 in para. 67) and the plurality of second electrodes as second driving electrodes, selects another of the plurality of first electrodes and the plurality of second electrodes (electrode group 12 in para. 67) as second detection electrodes, and detects a position that the target contacts from signals expressing a capacitance acquired (para. 67), by applying a voltage to the second driving 20electrodes, from the second detection electrodes (para. 67).  
Regarding claim 8, Wakuda discloses a display unit comprising: the detection device according to claim 1; and a display device (3, fig. 1 and para. 28).

Allowable Subject Matter
Claims 9-11 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628